UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-27739 MINERALRITE CORPORATION (Exact name of registrant as specified in its charter) Nevada 90-0315909 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 55 South Geneva Road Lindon, Utah 84042 (Address of principal executive offices, zip code) (403) 288-4321 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act): Yes o No x Table of Contents APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares of Common Stock, $0.001 par value, outstanding on August 19, 2013 was 55,239,900. TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM 4. CONTROLS AND PROCEDURES 24 PART II OTHER INFORMATION 24 ITEM 1. LEGAL PROCEEDINGS 24 ITEM 1A. RISK FACTORS 24 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 24 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 25 ITEM 4. MINE SAFETY DISCLOSURES 25 ITEM 5. OTHER INFORMATION 25 ITEM 6. EXHIBITS 25 Table of Contents PARTI — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS MINERALRITE CORPORATION (Formerly Royal Quantum Group, Inc.) UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories - Prepaid services Total current assets Property and equipment: Equipment - Furniture and fixtures Less: accumulated depreciation ) ) Total property and equipment, net - Other assets: Proved oil and gas properties, full cost method Less: accumulated depletion ) ) Unproved oil and gas properties Prepaid services- long-term portion Intangible assets - Website development, net Investment in unconsolidated subsidiary - Deferred offering costs - Total other assets Total assets $ $ The accompanying notes are an integral part of these financial statements 1 Table of Contents MINERALRITE CORPORATION (Formerly Royal Quantum Group, Inc.) UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (Continued) June 30, December 31, LIABILITIES & STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued payroll - Royalties due stockholders Consulting fee payable - Customer deposits - Convertible debt, including accrued interest, net of discounts - Debt and other obligations due related parties Notes payable - other - Derivative liabilities - Total current liabilities Long-term liabilities: Asset retirement obligation Total long-term liabilities Total liabilities Stockholders' Deficit: Preferred stock, par value $.001 authorized 10,000,000 shares no shares issued at June 30, 2013 and December 31, 2012 - - Common stock, par value $.001 Issued 55,239,900 shares at June 30, 2013 and 44,559,900 shares at December 31, 2012 Additional paid-in capital Accumulated deficit ) ) Other comprehensive gain/(loss) ) ) Total stockholders' deficit Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements 2 Table of Contents MINERALRITE CORPORATION (Formerly Royal Quantum Group, Inc.) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended For the Six Months Ended June 30, June 30, Net revenuefrom oil and gas activities Net revenuefrom mining equipment manufacturing activities - - Total revenues Cost of sales Oil production activities Mining equipment manufacturing activities - - Total cost of sales Gross profit (loss) Operating expenses Related party consulting fees(including stock based compensation) * Related party rent expense Professional fees General & administrative (including non-cash compensation)* Total operating expenses Loss from operations Other income (expenses) Other income - - Interest expense Change in fair value of derivative liabilities - - Total other income (expense) Net Income (loss) before income taxes Provision for income taxes - Net (loss) Other comprehensive income Foreign currency translation adjustment Total comprehensive income (loss) Net income (loss) per common share: Income (loss) per share - Basic and diluted Weighted average shares outstanding * Details of stock based compensation included within: Related party consulting fees $- $- General and administrative - - Total $- $- The accompanying notes are an integral part of these financial statements 3 Table of Contents MINERALRITE CORPORATION (Formerly Royal Quantum Group, Inc.) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Amortization - Depreciation - Depletion Amortization expense - discount of convertible debt - Offering costs charged to operations Stock based compensation - Change in fair value of derivative liabilities - (Increase) decrease in accounts receivable (Increase) decrease in inventories - (Increase) decrease in other assets - ) Increase (decrease) in accrued interest on notes and loans payable Increase (decrease) in accounts payable and accrued expenses Increase (decrease) in royalties due stockholders ) ) Increase (decrease) in customer deposits - Increase (decrease) in related party debt and other obligations ) Increase in asset recovery obligation - Net cash (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Investment in oil and gas properties - Equipment purchase ) - Acquisition of shareholder's interest in oil lease ) - Investment in unconsolidated subsidiary ) - Net cash provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Cash received in acquisition of Goldfield International, Inc. - Proceeds from issuance of common stock Proceeds from issuance of convertible debt Loan advances from officer - Loan repayments to officer ) Payment of accrued distribution due former shareholder of Goldfield International, Inc. ) - Net cash provided by (used in) financing activities - Effect of exchange rates on cash ) ) Net (decrease) in cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ $
